Exhibit 10.3

 

***CERTAIN INFORMATION REGARDING FEES FOR SERVICES HAS BEEN EXCLUDED FROM THIS
EXHIBIT BECAUSE IT IS BOTH (i) NOT MATERIALAND (ii) WOULD BE COMPETITIVELY
HARMFUL IF PUBLICLY DISCLOSED***

 

EndlessOne Global, Inc.

Processing

Service Agreement

 

Date: January 15, 2018

 

By and between

 

EndlessOne Global, Inc.

 

And

 

Monetiva, Inc.

 

SERVICE AGREEMENT

 

THIS AGREEMENT (“Agreement”) is made as of the 15th day of January 2018
(“Effective Date”), by and between EndlessOne Global, Inc., a Nevada Corporation
whose principal place of business is 1800 E. Century Park, Suite 600, Century
City, CA 90067 (“E1G” or “E1”), and Monetiva, Inc.(“Customer”), a Delaware
Corporation whose principal place of business is 5000 Birch Street, Suite 3000,
Newport Beach, CA 92660.

 

 

 

 

Recitals

 

WHEREAS, E1G provides data processing, transaction processing and related
services to third parties;

 

WHEREAS, the CUSTOMER desires to engage E1G for the provision of Services, as
defined below, and E1G so desires to be engaged by the CUSTOMER;

 

WHEREAS, the CUSTOMER and E1G have agreed to enter into this Agreement pursuant
to which E1G shall provide and CUSTOMER shall receive data processing,
transaction processing and related services in connection with CUSTOMER’s
Accounts or Clients;

 

NOW, THEREFORE, IN CONSIDERATION of the foregoing and the mutual agreements,
provisions and covenants contained herein, and for other good and valuable
consideration, the receipt and legal sufficiency whereof are hereby
acknowledged, the Parties hereto agree as follows:

 

Article 1
Definitions and Interpretation

 

Section 1.1. Definitions. Unless the context otherwise requires, capitalized
terms used herein shall have the meanings specified in Exhibit B.

 

Section 1.2. Interpretation. Each definition in this Agreement includes the
singular and the plural and the word “including” means “including but not
limited to”. References to any statute or regulation means such statute or
regulation as amended at the time and includes any successor statute or
regulation. The section headings in this Agreement are solely for convenience
and shall not be considered in its interpretation. The Exhibits referred to
throughout this Agreement are attached hereto and are incorporated herein.

 

Article 2
Services

 

Section 2.1. Services. E1G shall make available to and perform for CUSTOMER
those services described in Exhibit A (the “Services”). Exhibit A and any
document or service referred to in Exhibit A shall be subject to amendment by
the mutual written agreement of the parties. The Services shall be made
available to CUSTOMER worldwide. This Agreement shall not be valid without the
related fee schedule.

 

Section 2.2. Enhancements.

 

●This Agreement relates only to E1G’s provision of processing services. Any use,
licensing, development and maintenance of the proprietary technologies of either
E1G or CUSTOMER must be agreed-upon under a separate agreement.

 

Section 2.3. Start-Up (If applicable).

 

●E1G shall provide, subject to the applicable approvals of the Networks, for
completion of the initial Start-Up within hundred and twenty (120) days of
receiving the full due diligence requirement by the bank and E1G, or at a date
as may be mutually agreed upon by E1G and CUSTOMER (the “Scheduled Start-Up
Date”). To the extent that E1G and CUSTOMER mutually agree, the Scheduled
Start-Up Date may be modified from time to time.

 

1

 

  

●CUSTOMER will (i) use all reasonable resources, including the assignment of
adequate personnel to assure timely performance of those functions required of
CUSTOMER under the Start-Up, and (ii) comply with any reasonable directions of
E1G so as to enable Start-Up to be completed on or before the Scheduled Start-Up
Date.

 

●E1G will use all reasonable resources, including the assignment of adequate
personnel to assure timely performance of those functions required of E1G under
the Start-Up so as to enable Start-Up to be completed on or by the Scheduled
Start-Up Date.

 

●CUSTOMER agrees to pay any required Start-Up, Set-Up and/or Implementation Fees
or similar fees as may be provided for in Exhibit A. In addition, the CUSTOMER
shall be responsible for and pay all costs and expenses incurred by it in
connection with the Start-Up of card programs for its Clients under this
Agreement. Start-up fees related to the processing, the card network(s) and the
issuing bank should be paid once this agreement is signed and according to the
Exhibit A. In the event of CUSTOMER or CUSTOMER Client’s program(s) be cancelled
by CUSTOMER for any reason, or not proceed to launch due to CUSTOMER’s or
CUSTOMER’s Client’s failure to attain the necessary program(s) or Due Diligence
approval(s) from either the card issuing bank or card networks, E1G will retain
100% of all E1G initiation, start up and/or set up and similar pre-launch fees
that have been paid by either CUSTOMER or CUSTOMER’s Client as compensation for
work performed. If E1G has not commenced the Start-up process and CUSTOMER
elects to cancel, then CUSTOMER is entitled to 100% repayment of the Start-up
fee. As may be indicated by bank and network requirements, all fees submitted to
bank or networks for any purpose are subject to 100% forfeiture upon failure for
any reason to launch a successful program.

 

Section 2.4. Compliance With Law.

 

●E1G and CUSTOMER acknowledge that CUSTOMER is subject to a variety of
Compliances, regulations and judicial and administrative decisions and
interpretations applicable to its Prepaid Product business, (the “Legal
Requirements”). The parties shall cooperate with each other in resolving issues
relating to compliance with the Legal Requirements in accordance with the
provisions of this Section 2.4.

 

●CUSTOMER is responsible for (i) monitoring and interpreting the Legal
Requirements, (ii) determining the particular actions, disclosures, formulas,
calculations and procedures required for compliance with the Legal Requirements
(whether to be performed by E1G or by CUSTOMER) and (iii) maintaining an ongoing
program for compliance with the Legal Requirements. In addition, CUSTOMER is
responsible for reviewing and selecting the parameter settings and programming
features and options within the E1G System that will apply to CUSTOMER’s Prepaid
Product programs, and for determining that its selection of such settings,
features and options is consistent with the Legal Requirements and with the
terms and conditions of CUSTOMER’s accounts and disclosures to such Cardholders.
In making such determinations, CUSTOMER may rely on the written description of
such settings, features and options in CUSTOMER bulletins and other system
documentation provided by E1G to CUSTOMER.

 

●E1G is responsible for compliance with all laws, regulations and judicial and
administrative decisions applicable to E1G as a third-party provider of data
processing services as well as other Services provided by E1G, E1G Systems
documentation. E1G will not be responsible for any violation by CUSTOMER of a
Legal Requirement to the extent such violation occurs as a result of performance
by E1G of the Services in accordance with the E1G System documentation,
instructions of CUSTOMER or written procedures provided by CUSTOMER.

 

2

 

  

●Subject to the terms of Article 10, E1G and CUSTOMER shall cooperate with each
other in providing information or records in connection with examinations,
requests or proceedings of each other’s and Sponsor Bank’s regulatory
authorities.

 

Section 2.5. Sponsorship. During the Term of this Agreement, CUSTOMER shall
conduct its business and make all undertakings reasonable or necessary in order
that CUSTOMER’s Accounts may be eligible for sponsorship by a Sponsor Bank
member of the Networks, STAR and/or any Association. If E1G determines in its
reasonable discretion that CUSTOMER has not complied with the foregoing
requirements, then E1G may suspend any Service under this Agreement. CUSTOMER
acknowledges that neither E1G nor the Sponsor Bank shall be required to provide
any Service under this Agreement or sponsor the CUSTOMER’s Accounts to the
extent the Service or sponsorship requires or may require actions or
undertakings which in the reasonable discretion of E1G or the Sponsor Bank are
not permitted by the Networks, STAR and/or any Association. During the Term
hereof, CUSTOMER and E1G shall reasonably cooperate with the other in connection
with the Sponsor Bank and any successor Sponsor Bank and other aspects of
CUSTOMER’s Accounts with its Clients, including but not limited to disclosures
to CUSTOMER’s Clients. CUSTOMER may in its discretion agree to execute any
contract and deliver any documentation requested by E1G, a Sponsor Bank,
Networks, STAR and/or any Association in connection with the initial and
continued sponsorship of CUSTOMER’s Accounts (the “Required Contracts”). The
Required Contracts shall be attached hereto as applicable upon effectiveness.

 

Section 2.6. Payment Card Industry Standards applicable to Cardholder
Information. CUSTOMER hereby agrees to the representations, warranties and terms
set forth by the PCI Security Standards Council regarding the security of
cardholder information.

 

Section 2.7. E1G Audit Rights. At any time during the term of this Agreement
E1G, in its reasonable discretion, may conduct one or more audits of CUSTOMER’s
security and business operations as they relate to E1G’s services under this
Agreement. CUSTOMER shall cooperate with and provide E1G with all relevant
information, documentation, and access to CUSTOMER’s information technology
systems, records and personnel in connection with any audit of CUSTOMER by E1G.
E1G shall make all reasonable efforts to ensure that the audits pursuant to this
Section 2.7 are not unnecessarily disruptive to CUSTOMER’s business operations.
E1G shall provide at least five (5) business days’ notice to CUSTOMER of any
audit;

 

Article 3
Change of Control

 

Section 3.1. Merger or Change of Control. If CUSTOMER is merged into an Entity
that, prior to such merger, was not an Affiliate of CUSTOMER, and such Entity is
the survivor of such merger (the “Surviving Entity”), then (i) the provisions of
this Agreement shall continue to apply to all CUSTOMER Accounts which were
subject to this Agreement prior to such merger, but shall not apply to any
accounts of the Surviving Entity which were not subject to this Agreement prior
to such merger and (ii) the Surviving Entity, as CUSTOMER’s
successor-in-interest, shall continue to be bound by CUSTOMER’s obligations
hereunder. If there is a Change of Control of CUSTOMER, then the provisions of
this Agreement shall continue to apply to all CUSTOMER Accounts of CUSTOMER
immediately prior to such Change of Control, but shall not apply to any accounts
of the Entity that acquires control of CUSTOMER which were not subject to this
Agreement prior to such Change of Control.

 

3

 

 

Article 4
Payment for Services

 

Section 4.1. Processing Fees. CUSTOMER shall pay E1G the Processing Fees set
forth in Exhibit A to this Agreement. E1G reserves the right, with thirty (30)
days’ notice in writing to CUSTOMER: (i) to modify charges for Services and (ii)
add, delete or modify the Services from time to time in its sole discretion.
Subject to Section 2.1, the Services will remain substantially the same and not
be deleted or modified for the minimum period of twelve (12) months from the
date of this Agreement. From time to time, E1G may update and modify the fee
schedule and price list set forth in Exhibit A with at least thirty (30) days
prior written notice and such new fee schedule and price list shall become
effective upon expiration of the sixty (60) day period. Any changes made by E1G
with respect to Processing fees within the initial 2-year term must be mutually
agreeable, excluding special fees or other third party costs

 

Section 4.2. Special Fees. CUSTOMER shall pay to E1G any required Special Fees
for amounts paid to third-party E1Gs, including the gross amount of all fees
paid to the Networks, computed in accordance with Exhibit A to this Agreement
provided that CUSTOMER has been given at least thirty (30) days’ notice. If, at
any time while this Agreement is in effect, the charges are increased or
decreased to E1G for items which are included in the Special Fees or E1G obtains
communication or other services included in the Special Fees by another method,
resulting in an increase or decrease in the charges to E1G for such items, then
E1G shall increase or decrease by an equal amount the Special Fees CUSTOMER is
then paying E1G for such items under this Agreement. Such price change by E1G
shall be effective on the effective date of the increase to E1G. CUSTOMER shall
receive written notice containing documented information of Special Fee
adjustments from E1G.

 

Section 4.3. New Products. If E1G commences to offer any new services or
products generally to its customers and CUSTOMER elects to use any such service
or product, or if CUSTOMER elects to use services or products which CUSTOMER had
not previously elected to use, then E1G shall provide such service or product at
E1G’s then-current fees and charges for such service or product or such other
price as E1G and CUSTOMER may mutually agree. Subject to Section 2.1, CUSTOMER
and E1G must mutually agree to amend Exhibit A to this Agreement to include new
services or products and related fees and charges for same.

 

Section 4.4. Method of Payment. CUSTOMER will be invoiced monthly for all
Processing Fees, Special Fees, compensatory payments and any other fee, tax,
interest payment, charge or amount due or payable to E1G under this Agreement
and payment is due five (5) days following receipt of the invoice. Method of
Payment is defined in Section 4.4.

 

Section 4.4.1 Method of Payment To facilitate the payment of Processing Fees,
Special Fees, compensatory payments pursuant to this Agreement and any other
fee, tax, interest payment, charge or amount due or payable to E1G under this
Agreement, CUSTOMER shall establish, and maintain as long as this Agreement is
in effect, one or more settlement account(s) with a financial institution
designated or approved by E1G (the “Clearing Account”). CUSTOMER grants E1G
authorization to effect debits from such Clearing Account for the payment of
fees due and owing to E1G under this Agreement. E1G’s fees will be charged
periodically to the Clearing Account via a debit based on invoice detail five
(5) business days after providing CUSTOMER with such detail. CUSTOMER shall have
five (5) business days after the receipt of invoice detail to dispute such
invoice. CUSTOMER agrees to execute any documentation required to grant
authority to E1G to debit such account and to maintain such authority in full
force and effect for the term of this Agreement. CUSTOMER agrees to maintain at
all times in the Clearing Account a balance sufficient to pay all amounts due
and owing to E1G under this Agreement. E1G shall be under no obligation to
affect any Start-Up until the account has been established as provided herein.

 

4

 

 

Section 4.5. Interest. If E1G is unable to obtain payment of Processing Fees,
Special Fees, compensatory payments pursuant to this Agreement or any other fee,
tax, interest payment, charge or amount due or payable to E1G under this
Agreement at the time provided for payment under this Agreement, the unpaid
amount of any Processing Fees, Special Fees, compensatory payments of this
Agreement or other fee, tax, interest payment, charge or amount shall bear
interest at the rate equal to the lesser of (a) the Prime Rate (as quoted daily
in the Wall Street Journal) plus 1%, or (b) the maximum rate permitted by
applicable law, from the date on which payment should have been available until
the date on which E1G receives the payment. In the event CUSTOMER disputes any
amount payable to E1G pursuant to Section 5.1, any amount which is paid by
CUSTOMER and later determined not to have been payable shall bear interest from
the date paid until refunded by E1G to CUSTOMER at the applicable rate set forth
above.

 

Section 4.6. Taxes

 

●CUSTOMER shall be responsible for all taxes and similar charges, however
designated, which are imposed by any governmental authority by reason of E1G’s
fulfillment of its obligations under this Agreement except for (i) income taxes
payable by E1G on amounts earned by E1G, (ii) property taxes payable by E1G on
property owned by E1G. Customer shall promptly pay E1G for any amounts actually
paid or required to be collected or paid by E1G.

 

●CUSTOMER authorizes E1G to calculate the total amount of sales taxes due from
CUSTOMER hereunder. CUSTOMER shall supply E1G with all information necessary for
E1G to compute and remit the taxes (including any tax-exempt certificate, claim
letter, or similar documentation). E1G shall remit the sales taxes to the
appropriate taxing authority on behalf of CUSTOMER based on the information
available to E1G. If E1G underpays or overpays such sales taxes, CUSTOMER shall
be responsible for promptly paying any shortfalls (including any penalties or
interest) and for collecting any refunds from the appropriate taxing authority;
provided, however, if such underpayment is solely the result of the negligence
of E1G, E1G shall be responsible for any penalties associated with such
underpayment.

 

Section 4.7. Deconversion. Upon the expiration or termination of this Agreement,
E1G shall provide Deconversion assistance to CUSTOMER as CUSTOMER may reasonably
request, provided however, that in no event shall E1G be obligated to Deconvert
any of CUSTOMER’s Accounts until a date which is mutually agreed upon and at
least thirty (30) days but not greater than six (6) months after notice by
CUSTOMER to E1G requesting such Deconversion, provided that if such notice is
given and the six (6) month period ends during the E1G System “freeze period”
which occurs annually between the third weekend in November and the third week
in January, then the period in which to complete the De-conversion shall be
extended until the February implementation date following the expiration of such
“freeze period.” Except in the event of De-conversion occurring as a result of
termination of the Agreement by CUSTOMER pursuant to Sections 9.2(a) or 9.2(b),
CUSTOMER shall pay E1G, the rate of two hundred seventy-five dollars ($275) per
hour for resources for each activity completed by E1G in order to accomplish the
De-conversion and for all costs, including postage or shipping, of complying
with Section 10.1. E1G agrees that it will not interfere with efforts that
CUSTOMER may undertake upon De-conversion to retain its Accounts’ BINs or ICAs
following De-conversion through a separate agreement with the Sponsor Bank;
provided however, that nothing contained herein shall require E1G or Sponsor
Bank to transfer the BINs or ICAs used in connection with CUSTOMER’s Accounts to
CUSTOMER or any third party.

 

5

 

 

Section 4.8. Invoices. E1G may, in its sole discretion, provide invoices by
electronic means (including without limitation, by email) for amounts due and
any costs resulting from non-payment by CUSTOMER of any amounts due hereunder.
Invoices will be deemed given three (3) business days after transmission if
there is not notice of non-delivery of such transmission.

 

Article 5

Dispute Resolution and Indemnification

 

Section 5.1. Dispute Resolution. Any controversy or claim between E1G and
CUSTOMER arising from or in connection with this Agreement whether based on
contract, tort, common law, equity, statute, regulation, order or otherwise
(“Dispute”), shall be resolved as follows:

 

●Mediation. A party shall initiate mediation by serving written notice on the
other party as stated in Section 13.3 below. The parties may select any mediator
mutually agreeable to them. If the parties cannot agree on a mediator within
fifteen (15) days, they will, within five (5) days thereafter submit a joint
request for mediation to the International Chamber of Commerce a recognized
commercial arbitration body and request that an appropriate mediator with
experience in resolving software development and licensing disputes be
appointed. The mediation session shall occur within thirty (30) days of the
selection of the mediator unless the parties mutually agree to extend this time,
and shall be scheduled for not less than one day. Each party agrees to send a
representative with full settlement authority to the mediation. The mediation
shall be conducted exclusively in Nevada unless otherwise agreed by the parties.
The parties agree to hold the content of the mediation in confidence and further
agree that the mediator is disqualified as a litigation witness for any party to
the mediation. The parties further agree that the mediation shall be considered
to be a form of settlement negotiations, the content of which shall not be
admissible as evidence of liability in any judicial proceeding. Each party shall
bear its own expenses and an equal share of the expenses of the mediator and,
where applicable, the relevant arbitration body. The parties agree that any
refusal to mediate under this section is a breach of contract for which damages
may be recovered in litigation between the parties. Except as provided below, if
the party who ultimately prevails in any litigation institutes a court action or
other adversary proceeding without first attempting mediation as required
hereby, to the extent that applicable law provides. SUCH PREVAILING PARTY SHALL
NOT BE ENTITLED TO ATTORNEYS’ FEES OR COSTS THAT MIGHT OTHERWISE BE AVAILABLE TO
IT UNDER THIS CONTRACT OR IN COURT ACTION.

 

6

 

 

 

●Dispute Resolution. In the event of a Dispute between the parties, the issue
will first be escalated to the individuals identified on Exhibit D. Either party
may initiate Dispute resolution by notice to the other party. Such notice will
be without prejudice to the invoking party’s rights to any other remedy
permitted hereunder. The parties will use commercially reasonable efforts to
arrange meetings or telephone conferences, as needed at mutually convenient
times and places, to facilitate negotiations between the parties. In the event
that the parties fail or are unable to resolve a Dispute between them within two
(2) weeks of notice, then either party may declare that a deadlock exists. In
the event of a deadlock after undertaking the forgoing steps to resolve the
Dispute in good faith, the parties may proceed with litigation proceedings.

 

·Arbitration. This Agreement and the rights of the parties hereunder shall be
interpreted in accordance with the laws of Nevada and all rights and remedies
shall be governed by such laws without regard to principles of conflict of laws.
The parties further agree that any legal action or proceeding with respect to
this Agreement or any document relating hereto may be brought only in a court of
competent jurisdiction in Nevada. Each party hereby irrevocably waives any
objection, including, without limitation, any objection to the agreed venue or
jurisdiction based on the grounds of forum non-convenience, which it may now or
hereafter have to the bringing of such action or proceeding in any such
respective jurisdiction. All defenses based on passage of time shall be tolled
pending the communications under Section 5.1(a), unless otherwise prohibited by
law.

 

·Waiver of Jury Trial. EACH PARTY HERETO KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVES ALL RIGHTS TO A JURY TRIAL IN ANY LAWSUIT, PROCEEDING,
COUNTERCLAIM, OR OTHER LITIGATION ARISING UNDER OR RELATING TO THIS AGREEMENT.
EACH PARTY AGREES THAT THIS WAIVER IS SUBJECT TO NO EXCEPTIONS AND WAS A
MATERIAL INDUCEMENT FOR E1G TO ENTER INTO THE TRANSACTIONS CONTEMPLATED
HEREUNDER.

 

·Interim Relief. Nothing in this Section shall be construed to preclude any
party from seeking injunctive or other provisional relief in order to protect
its rights pending mediation, provided however that such relief may only be
sought within the appropriate judicial forum as provided in Subsection (b)
above. In the event a party seeks interim relief without first attempting the
communications under Section 5.1(a), such party shall not forfeit its
entitlement to legal fees and costs that would otherwise be available to it only
if such party initiates the communications under Section 5.1(a) within fifteen
(15) days after initiating the action seeking interim relief. A request to a
court for interim relief shall not be deemed a waiver of the obligation to
communicate under Section 5.1(a).

 

Section 5.2. Indemnification. The indemnification rights and obligations of
CUSTOMER and E1G under this Agreement are contained in Exhibit C.

 

Section 5.3. Reserves. In order to provide E1G with assurance and protection
from potential and actual third-party claims, liabilities, losses, damages,
disputes, offsets, or counterclaims due to negligence, fraud, non-payment,
illegal or unauthorized activities of CUSTOMER and/or its Clients, including but
not limited to the matters set forth in Section 13.16 herein, CUSTOMER shall pay
the minimum of $50,000.00 only if CUSTOMER falls behind in payments greater than
30 days per incident. E1G shall hold and maintain such Reserves in one or more
non-interest-bearing accounts with a financial institution designated or
approved by E1G. In addition to any indemnification rights that E1G may have
under this Agreement, E1G shall have the right to offset any undisputed
non-payment by CUSTOMER losses, liabilities, damages, offsets etc. that it
incurs and reimburse any related expenses, penalties, fines, costs and fees with
the Reserves by providing five (5) business days’ advance written notice to
CUSTOMER of exercising the right of offset before using the Reserves for any
such offset.

 

7

 

 

Article 6
Limitation on Liability

 

Section 6.1. Limitation on Liability. Each party’s cumulative liability for any
loss or damage, direct or indirect, from any cause whatsoever (including, but
not limited to those arising out of or related to this Agreement) with respect
to claims (including, but not limited to, under any warranty or remedy, set
forth herein, any third party claims, indemnity claims or otherwise) regardless
of form of action, whether in contract, negligence, strict liability or another
kind of civil liability connected with this Agreement, shall not under any
circumstances exceed the amount of the Processing Fees paid to E1G pursuant to
this Agreement for Services performed in the immediately preceding Processing
Year, and, in the case of Processing Year 1, year-to-date Processing Fees paid
by CUSTOMER to E1G.

 

Section 6.2. No Special Damages. IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE
OTHER PARTY, OR TO ANY THIRD PARTY, FOR CONSEQUENTIAL, EXEMPLARY, INDIRECT,
SPECIAL, PUNITIVE OR INCIDENTAL DAMAGES, INCLUDING WITHOUT LIMITATION, LOST
PROFITS, EVEN IF THE PARTY OTHERWISE LIABLE HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES. IT BEING FURTHER UNDERSTOOD THAT THE CUSTOMER’S PAYMENT
OBLIGATIONS UNDER THIS AGREEMENT SHALL NOT BE LIMITED OR EXCLUDED BY THIS
SECTION 6.2.

 

Article 7
Disclaimer of Warranties

 

Section 7.1. Disclaimer. THE EXPRESS WARRANTIES CONTAINED IN THIS AGREEMENT ARE
E1G’S EXCLUSIVE WARRANTIES. THE PARTIES AGREE THAT THEIR RESPECTIVE RIGHTS AND
OBLIGATIONS ARE LIMITED TO THE EXPRESS UNDERTAKINGS MADE IN THIS AGREEMENT, AND
THAT NO TERMS, REPRESENTATIONS, CONDITIONS OR WARRANTIES, INCLUDING, BUT NOT
LIMITED TO ANY WARRANTY OR CONDITION OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, PERFORMANCE, OR DURABILITY, FOR ANY WORK PRODUCT RESULTING
FROM THE PERFORMANCE OF THE SERVICES, ANY ITEM OF E1G’S PROPERTY LICENSED
HEREUNDER, OR FOR ANY THIRD PARTY PRODUCT, SHALL BE IMPLIED BETWEEN THEM, TO THE
MAXIMUM EXTENT PERMITTED BY LAW. THIS AGREEMENT IS A SERVICE AGREEMENT AND THE
PROVISIONS OF THE UNIFORM COMMERCIAL CODE SHALL NOT APPLY TO IT.

 

Article 8
Term of Agreement

 

Section 8.1. Term. This Agreement is effective from the Effective Date and shall
extend for five (5) Processing Years (the “Original Term”) and thereafter, the
term will automatically be renewed for one (1) year periods unless terminated by
(i) CUSTOMER by written notice at least one hundred eighty (180) days following
the completion of the original term. (ii) E1G by written notice at least one
hundred eighty (180) days prior to the effective date of the termination.
Processing Year 1 of the Term shall commence on the earlier of: (i) the first
day of the calendar month immediately subsequent to the completion of the
initial Start Up provided for in Section 2.3 or (ii) six (6) calendar months
after the Effective Date. For purposes of this Agreement, each subsequent
“Processing Year” means each twelve (12) month period commencing on the
expiration of the previous Processing Year in which Services are performed.

 

8

 

 

Article 9
Termination

 

Section 9.1. Termination by E1G. E1G may terminate this Agreement:

 

●if E1G fails to receive payment from CUSTOMER pursuant to the provisions of
Section 4.4 of this Agreement and CUSTOMER, within five (5) business days after
written notice, still has not made such payment to E1G, or immediately without
notice if E1G has the right more than four times in any twelve month period to
give notice under this paragraph whether or not the notice is given, provided
however, that in the event Dispute resolution is initiated, E1G may terminate
the Agreement pursuant to this subsection (a) only following the Dispute
resolution (not including mediation) pursuant to Section 5.1(a);

 

●if any Insolvency Event occurs with respect to CUSTOMER;

 

●upon prior notice (i) if CUSTOMER, E1G or the Sponsor Bank receives a cease and
desist or similar order regarding CUSTOMER’s Prepaid Product program from any
Network or Association, or (ii) upon a determination by E1G pursuant to Section
2.5 that the support of CUSTOMER’s Prepaid Product program must be discontinued
pursuant to any Network or Association standards, guidelines, rules, regulations
or requirements, provided however, that in connection with each of clauses (i)
and (ii), E1G shall not be permitted to terminate this Agreement pursuant to
this subsection (c) if the event giving rise to the termination shall be as set
forth in Sections 9.1(f) or 9.1(g);

 

●in the event CUSTOMER shall breach any of its representations, warranties or
covenants contained in this Agreement, and fail to cure within seven (7) days
after notice thereof by E1G, or such shorter period as may be required by a
Legal Requirement or by any Network or Association;

 

●in the event E1G reasonably believes that Services are being used for
fraudulent, illegal or unauthorized activities;

 

●upon prior notice if any new Network or Association standard, guideline, rule,
regulation or requirement or any change, amendment or new interpretation of an
existing Network or Association standard, guideline, rule, regulation or
requirement which occurs after the date hereof (except for any of the foregoing
which arise as a result of an order, decree, memorandum of understanding,
agreement or similar basis which was initiated by or as a result of state or
federal law or regulatory authorities, or which involve CUSTOMER’s breach of its
covenants in Section 11.3) results (i) in the issuance to CUSTOMER, E1G or
Sponsor Bank of a cease and desist or similar order regarding CUSTOMER’s Prepaid
Product program from a Network or Association, or (ii) in a determination by E1G
pursuant to Sections 2.5 and/or 2.6 that the support of the CUSTOMER’s Prepaid
Product program must be discontinued pursuant to or is not compliant with such
Network or Association standard, guideline, rule, regulation or requirement;

 

9

 

 

 

●upon prior notice if a Network or Association determines that the continued
operation by CUSTOMER of CUSTOMER’s Prepaid Product program (as facilitated
through the E1G Services and the sponsorship by Sponsor Bank) is in direct
violation with the Network or Association in any standard, guideline, rule,
regulation or requirement in existence as of the date hereof (except if such
determination arises as a result of an order, decree, memorandum of
understanding, agreement or similar basis which was initiated by or as a result
of state or federal law or regulatory authorities, or involves CUSTOMER’s breach
of its covenants in Section 11.3), and the Network or Association issues
CUSTOMER, E1G or Sponsor Bank a cease and desist or similar order regarding
CUSTOMER’s Prepaid Product program; or

 

●in the event that any of the Network, the Association or the Sponsor Bank
determines that either E1G or CUSTOMER will not have access to or use of the
Network or Association for any reason or no reason.

 

●E1G shall not be liable in damages or have the right to terminate this
agreement for any delay or default in performing hereunder if such delay or
default is caused by conditions beyond its control including but not limited to
acts of God, government restrictions (including the denial or cancellation of
any export of other necessary license), wars, insurrections and/or any other
cause beyond the reasonable control of the party whose performance is affected
(including mechanical, electronic, or communications failure).

 

The rights of E1G to terminate under this Section 9.1 are cumulative and the
existence of the right under any provision or subsection is not exclusive of the
right under any other provision or subsection.

 

Section 9.2. Termination by CUSTOMER. CUSTOMER may terminate this Agreement:

 

●if any Insolvency Event occurs with respect to E1G;

 

●at its sole option, at any time after the Original Term after the delivery of
written notice to E1G at least six (6) months prior to the effective date of
such termination; provided that the effective date of such termination is not
prior to six (6) calendar months after the expiration date of Processing Year 1;

 

●upon prior notice, if any new Network or Association standard, guideline, rule,
regulation or requirement or any change, amendment or new interpretation of an
existing Network or Association standard, guideline, rule, regulation or
requirement which occurs after the date hereof (except for any of the foregoing
which arise as a result of an order, decree, memorandum of understanding,
agreement or similar basis which was initiated by or as a result of state or
federal law or regulatory authorities, or which involve CUSTOMER’s breach of its
covenants in Section 11.3) results in the issuance to CUSTOMER, E1G or Sponsor
Bank of a cease and desist or similar order regarding CUSTOMER’s Prepaid Product
program from a Network or Association; or

 

●upon prior notice if a Network or Association determines that the continued
operation by CUSTOMER of CUSTOMER’s Prepaid Product program (as facilitated
through the E1G Services and the sponsorship by Sponsor Bank) is in direct
violation with the Network or Association in any standard, guideline, rule,
regulation or requirement in existence as of the date hereof (except if such
determination arises as a result of an order, decree, memorandum of
understanding, agreement or similar basis which was initiated by or as a result
of state or federal law or regulatory authorities, or involves CUSTOMER’s breach
of its covenants in Section 11.3), and the Network or Association issues
CUSTOMER, E1G or Sponsor Bank a cease and desist or similar order regarding
CUSTOMER’s Prepaid Product program.

 

10

 

 

 

●CUSTOMER shall not be liable in damages or have the right to terminate this
agreement for any delay or default in performing hereunder if such delay or
default is caused by conditions beyond its control including but not limited to
acts of God, government restrictions (including the denial or cancellation of
any export of other necessary license), wars, insurrections and/or any other
cause beyond the reasonable control of the party whose performance is affected
(including mechanical, electronic, or communications failure).

 

The rights of CUSTOMER to terminate under this Section 9.2 are cumulative and
the existence of the right under any provision or subsection is not exclusive of
the right under any other provision or subsection.

 

Section 9.3. Effect of Termination. Upon expiration or termination of this
Agreement, E1G shall have no further obligation to provide the Services to
CUSTOMER and all outstanding unpaid amounts due and owing to E1G shall become
immediately due and payable. Expiration or termination of this Agreement shall
not affect the following:

 

●the obligation of CUSTOMER to pay for Services rendered or any other obligation
or liability owing, or which becomes owing under this Agreement whether the
obligations arise prior to or after the date of termination including the
obligations to make the payments provided in Article 4 of this Agreement,
Section 9.4 of this Agreement;

 

●the obligations set forth in this Agreement in connection with any Network
Agreement or any third-party software pursuant to Exhibit A; or

 

(c) the provisions of Articles 5, 6, 7, and 10, and Section 13.6.

 

Section 9.4. Payments Upon Termination. Nothing shall limit E1G’s right to
recover from CUSTOMER any amounts for which CUSTOMER is otherwise liable under
this Agreement, including but not limited to deducting such amounts from the
Reserves.

 

Section 9.5. Return of Reserves. Any funds remaining in the Reserves shall be
disbursed to CUSTOMER ninety (90) days following the date of expiration or
termination of this Agreement.

 

Article 10
Confidential Nature of Data

 

Section 10.1. CUSTOMER’s Proprietary Information. Upon CUSTOMER’s request, E1G
shall return to CUSTOMER (upon the expiration or termination of all of E1G’s
obligations under this Agreement and payment by CUSTOMER of all amounts due to
E1G hereunder) all or any requested portion of the proprietary and confidential
data of CUSTOMER disclosed to E1G (collectively, “CUSTOMER’s Proprietary
Information”). Throughout the Term of this Agreement and thereafter, E1G shall
not obtain any proprietary rights in CUSTOMER’s Proprietary Information.

 

11

 

 

Section 10.2. E1G’s Proprietary Information. Each Party (the “Recipient”)
acknowledges that all confidential information of the other Party (the
“Discloser”) shall remain solely and exclusively the property of Discloser. The
Recipient obtains no any proprietary rights in any proprietary or confidential
information, which has been or is disclosed by the Discloser (“Discloser’s
Proprietary Information”). Recipient shall return to Discloser all of
Discloser’s Proprietary Information upon the expiration or termination of this
Agreement.

 

Section 10.3. Confidentiality of Agreement. Except as required by law, the
parties shall keep confidential and not disclose, and shall cause their
respective directors, officers, employees, representatives, agents and
independent contractors to keep confidential and not disclose, any of the terms
and conditions of this Agreement to any third party without the prior written
consent of each other. E1G shall be permitted to disclose CUSTOMER’s Proprietary
Information to Sponsor Bank as necessary to perform E1G’s obligations under this
Agreement.

 

Section 10.4. Confidentiality. E1G and CUSTOMER shall maintain CUSTOMER’s
Proprietary Information and E1G’s Proprietary Information, respectively, in
strict confidence. Without limiting the generality of the foregoing, E1G and
CUSTOMER each agree:

 

●not to disclose or permit any other Person access to CUSTOMER’s Proprietary
Information or E1G’s Proprietary Information, as appropriate, except that the
disclosure or access shall be permitted to an employee, officer, director,
agent, representative, external or internal auditors or independent contractor
of the party requiring access to the same in the course of his or her employment
or services;

 

●to ensure that its employees, officers, directors, agents, representatives and
independent contractors are advised of the confidential nature of CUSTOMER’s
Proprietary Information and E1G’s Proprietary Information, as appropriate, and
are precluded from taking any action prohibited under this Article 10, provided
that in any event CUSTOMER and E1G shall each be liable for any breach of this
Article 10 by their respective employees, officers, directors, agents,
representatives and independent contractors;

 

●not to alter or remove any identification, copyright or proprietary rights
notice which indicates the ownership of any part of CUSTOMER’s Proprietary
Information or E1G’s Proprietary Information, as appropriate; and

 

●to notify the other promptly and in writing of the circumstances surrounding
any possession, use or knowledge of CUSTOMER’s Proprietary Information or E1G’s
Proprietary Information, as appropriate, at any location or by any Person other
than those authorized by this Agreement.

 

Section 10.5. Release of Information. Despite the foregoing, E1G and CUSTOMER
agree that CUSTOMER’s Proprietary Information and E1G’s Proprietary Information
may be made available to Network or to supervisory or regulatory authorities of
CUSTOMER and Sponsor Bank upon the written request of any of the foregoing.

 

Section 10.6. Exclusions. Nothing in this Article 10 shall restrict either party
with respect to information or data identical or similar to that contained in
CUSTOMER’s Proprietary Information or E1G’s Proprietary Information, as
appropriate, but which: (a) the receiving party can demonstrate was rightfully
possessed by it before it received the information from the disclosing party;
(b) was in the public domain prior to the date of this Agreement or subsequently
becomes publicly available through no fault of the receiving party or any Person
acting on its behalf; (c) was previously received by the receiving party from a
third party or is subsequently furnished rightfully to the receiving party by a
third party (no Affiliate of E1G or CUSTOMER shall be considered to be a third
party) not known to be under restrictions on use or disclosure; (d) is
independently developed by such party; (e) is required to be disclosed by law,
regulation or court order, provided that the disclosing party will exercise
reasonable efforts to notify the other party prior to disclosure in order that
the other party may seek a protective order; or (f) is required to be disclosed
to comply with or to enforce the terms of this Agreement, provided that the
disclosing party will exercise reasonable efforts to notify the other party
prior to disclosure in order that the other party may seek a protective order.

 

12

 

 

Section 10.7. Remedy. If either party breaches this Article 10, the
non-breaching party will suffer irreparable harm and the total amount of
monetary damages for any injury to such party will be impossible to calculate
and therefore an inadequate remedy. Accordingly, the non-breaching party may (a)
seek temporary and permanent injunctive relief against the breaching party or
(b) exercise any other rights and seek any other remedies to which the
non-breaching party may be entitled to at law, in equity and under this
Agreement for any violation of this Article 10.

 

Article 11
Representations and Covenants

 

Section 11.1. E1G’s Representation. E1G represents and warrants that the
execution and delivery of this Agreement and the consummation of the transaction
herein contemplated does not conflict in any material respect with or constitute
a material breach or material default under the terms and conditions of any
documents, agreements or other writings to which it is a party; and E1G has the
corporate power and corporate authority to execute, deliver and perform this
Agreement.

 

Section 11.2. CUSTOMER’s Representation. CUSTOMER represents and warrants that
the execution and delivery of this Agreement and the consummation of the
transaction herein contemplated does not conflict in any material respect with
or constitute a material breach or material default under the terms and
conditions of any documents, agreements or other writings to which it is a
party; and CUSTOMER has the power and authority to execute, deliver and perform
this Agreement.

 

Section 11.3. CUSTOMER’s Covenants.

 

●During the Term of this Agreement, CUSTOMER shall conduct its business and make
all undertakings reasonable or necessary in order that CUSTOMER’s Accounts may
be eligible for sponsorship by a Sponsor Bank member of the Networks and any
Association.

 

●Except as provided in Section 2.4(c), CUSTOMER is subject to the Legal
Requirements and shall be responsible for issues relating to compliance with the
Legal Requirements.

 

●From time to time during the Term of this Agreement, CUSTOMER shall make
payments to E1G to maintain the Reserves required pursuant to Section 5.3 within
five (5) business days of the written notice by E1G only if CUSTOMER exceeds
payment due over 30 days per invoice. The CUSTOMER shall keep the balance on
Fifty Thousand dollars ($50,000 USD.)

 

13

 

 

Article 12
Non-exclusive Rights

 

Section 12.1. Non-exclusive Rights. During the Term and subject to the terms and
conditions of this Agreement, E1G hereby grants to CUSTOMER, and CUSTOMER hereby
accepts the non-exclusive right to offer the E1G Prepaid Products to its
Accounts or Clients. All E1G Prepaid Products, E1G System, E1G Trademarks are
the sole property of E1G. E1G reserves the right to establish or appoint any
number of other resellers, private labelers, distributors, dealers or third
parties, in any area for any purpose and the right to otherwise create Services
Agreements to use the E1G Prepaid Products, directly or indirectly, to Accounts
or Clients. E1G will openly consider referring new business to CUSTOMER at its
sole discretion.

 

Article 13
Miscellaneous

 

Section 13.1. Assignment. Except as otherwise provided herein, the rights and
obligations of CUSTOMER are personal and not assignable, either voluntarily or
by operation of law, without the prior written consent of E1G. CUSTOMER shall be
permitted to assign this Agreement in the event (i) any Person acquires all or
substantially all of the assets or stock of CUSTOMER, or (ii) CUSTOMER merges or
consolidates with another Entity, provided that for those events set forth in
clauses (i) and (ii) hereof, E1G is given prior notice of such and the successor
has entered into an agreement acceptable to E1G to assume all of the obligations
of CUSTOMER under this Agreement. E1G shall be permitted to assign this
Agreement in the event (i) any Person acquires all or substantially all of the
assets or stock of E1G, or (ii) E1G merges or consolidates with another Entity
or (iii) changes its name. Subject to the foregoing, all provisions contained in
this Agreement shall extend to and be binding upon the parties hereto or their
respective successors and permitted assigns.

 

Section 13.2. Country Law. This Agreement shall be governed by the laws of
Nevada as set forth in Section 5.1(b) above, without giving effect to the
principles of choice of law thereof. With respect to any claim arising out of
this Agreement, the parties irrevocably waive any objection, which they may have
to the jurisdiction Nevada. For purposes of any such suit, action or proceeding
the parties agree that any process to be served in connection therewith shall,
if delivered, sent or mailed in accordance with Section 13.3, constitute good,
proper and sufficient service thereof.

 

Section 13.3. Notice. All notices which either party may be required or desire
to give to the other party shall be in writing and shall be given by personal
service, telecopy, registered mail or certified mail (or its equivalent), or
overnight courier to the other party at its respective address or telecopy
telephone number set forth below. Mailed notices and notices by overnight
courier shall be deemed to be given upon actual receipt by the party to be
notified. Notices delivered by telecopy shall be confirmed in writing by
overnight courier and shall be deemed to be given upon actual receipt by the
party to be notified.

 

If to E1G:

 

EndlessOne Global, Inc.
1800 E Century Park
Suite 600

Century City, CA 90067

 

14

 

 

If to CUSTOMER: With a copy to:

5000 Birch Street, suite 3000
Newport Beach, CA 92660

 

A party may change its address or addresses set forth above by giving the other
party notice of the change in accordance with the provisions of this section.

 

Section 13.4. Waiver. The failure of either party at any time to require
performance by the other party of any provision of this Agreement shall not
affect in any way the full right to require the performance at any subsequent
time. The waiver by either party of a breach of any provision of this Agreement
shall not be taken or held to be a waiver of the provision itself.

 

Section 13.5. Relationship of Parties. Nothing contained in this Agreement shall
be deemed to create a partnership, joint venture or similar relationship between
the parties. The parties’ relationship shall be that of independent parties
contracting for services. All personnel and other agents employed by either
party in connection with this Agreement are such party’s or its agent’s
employees and not employees or agents of the other party.

 

Section 13.6. Third Party Beneficiaries. This Agreement is entered into solely
for the benefit of E1G and CUSTOMER and shall not confer any rights upon any
Person not a party to this Agreement except for Sponsor Bank, which shall have
no liability to CUSTOMER or CUSTOMER’s Clients.

 

Section 13.7. Subcontractors. E1G may subcontract all or any part of the
Services, but, notwithstanding any such subcontract, E1G shall remain
responsible for performance of the Services.

 

Section 13.8. Force Majeure and Restricted Performance. If performance by a
party of any service or obligation under this Agreement, including Start-Up or
Deconversion, is prevented, restricted, delayed or interfered with by reason of
labor disputes, strikes, acts of God, floods, lightning, severe weather,
shortages of materials, rationing, utility or communication failures, failure of
Network, failure of any Association, failure or delay in receiving electronic
data, earthquakes, war, revolution, civil commotion, acts of public enemies,
terrorism, blockade, embargo, or any law, order, proclamation, regulation,
ordinance, demand or requirement having legal effect of any government or any
judicial authority or representative of any such government, or any other act,
omission or cause whatsoever, whether similar or dissimilar to those referred to
in this clause, which are beyond the reasonable control of that party, then said
party shall be excused from the performance to the extent of the prevention,
restriction, delay or interference.

 

Section 13.9. Severability. If any provision of this Agreement is held invalid
or unenforceable for any reason, the invalidity shall not affect the validity of
the remaining provisions of this Agreement, and the parties shall substitute for
the invalid provisions a valid provision which most closely approximates the
intent and economic effect of the invalid provision.

 

15

 

 

Section 13.10. Audit. From time to time during the Term of this Agreement, E1G
will allow a third party, selected by CUSTOMER and approved by E1G, to perform
an audit of the electronic data processing environment maintained by E1G to
provide the services contemplated under this Agreement. CUSTOMER must provide
its request in writing with reasonable notice of the request for an audit.
CUSTOMER will be responsible for payment of any requested audit. CUSTOMER shall
provide E1G with a copy of the results of the audit in writing.

 

Section 13.11. Risk of Loss. CUSTOMER shall be responsible for any and all risk
of loss to any tangible item (a) provided by E1G for CUSTOMER (including without
limitation letters and embossed cards) upon the delivery of such items to any
Postal Service or such other courier as CUSTOMER may select, and (b) provided by
CUSTOMER to E1G until actual receipt of such items by E1G. It is expressly
understood that the Postal Service and any courier selected by CUSTOMER are the
agents of CUSTOMER and not E1G.

 

Section 13.12. Equal Employment Opportunity. E1G will not discriminate against
any employee or applicant for employment because of race, color, religion, sex,
national origin, disability, age or veteran status as ordered by the Secretary
of Labor pursuant to Section 202 of Executive Order 11246, Section 503 of the
Rehabilitation Act of 1973, and Section 402 of the Vietnam Era Veterans
Readjustment Assistance Act of 1974.

 

Section 13.13. Entire Agreement. This Agreement, including Exhibits, set forth
all of the promises, agreements, conditions and understandings between the
parties respecting the subject matter hereof and supersedes all negotiations,
conversations, discussions, correspondence, memorandums and agreements between
the parties concerning the subject matter.

 

Section 13.14. Amendments. This Agreement may not be amended except by a writing
signed by authorized representatives of both parties to this Agreement.

 

Section 13.15. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

Section 13.16. Liabilities of CUSTOMER for Fines and Regulatory Claims. CUSTOMER
shall be liable to the Network, Sponsoring Bank and/or E1G for any and all
liabilities and every loss, claim, demand, and cause of action (including,
without limitation, the cost of investigating the claim, the cost of litigation
and reasonable attorneys’ fees, whether or not legal proceedings are instituted
and whether paid or incurred, as the case may be) by or on behalf of any of the
Cardholder Accounts and/or Prepaid Products used by CUSTOMER and/or CUSTOMER’s
Clients as a result of CUSTOMER’s or CUSTOMER’s Clients’ failure to comply with
the rules, regulations or requirement of the Network, Association, or Sponsoring
Bank. Additionally, CUSTOMER shall hold harmless and indemnify E1G from any
penalties, fines, costs or damages suffered by E1G resulting from the failure of
CUSTOMER to so comply.

 

Section 13.17 Headings. The headings and section captions herein have been
inserted for convenience of reference only and shall not modify, define, limit
or expand the expressed provisions of this Agreement.

 

16

 

 

IN WITNESS WHEREOF, the parties to this Agreement have caused it to be executed
by their duly authorized officers as of the date first written above.

 

EndlessOne Global, Inc.       By: /s/ Najwa Karkaji   Name: Najwa Karkaji  
Title: President  

  

Monetiva, Inc.   CUSTOMER       By: /s/ Pierre Sawaya   Name: Pierre Sawaya  
Title: CEO  

  

17

 

 

EXHIBIT A

 

SERVICES/PRICING/STATEMENT OF WORK (SOW)

 

The following documents specifically describe the services and pricing subject
to the terms of the Service Agreement:

 

·Description of Services
E1G shall:

 

1.Given a CUSTOMER order quantity, create a range of Prepaid Debit accounts,
using BIN numbers provided to E1G by CUSTOMER’s Issuing Bank and produce and
deliver plastic card production tape media, including PIN generation, for the
range of created Prepaid Debit accounts.

 

1.Upon the first loading of value to a Prepaid Debit Account created in one (1)
above:

 

a.Create and activate a Cardholder Account on E1G’s system; and

 

b.Create linkage between the Cardholder Account on E1G’s system and a CUSTOMER
Cardholder Aggregate Settlement Account at the Issuing Bank.

 

1.Process, as the Issuing Processor, all Cardholder POS and ATM transactions for
Prepaid Debit accounts including the loading of value to Cardholder accounts via
merchant POS private load (Return) transactions from standard Financial Networks
or via a standard E1G Application Programming Interface.

 

Process, as the system and transaction Processor, all Cardholder POS and ATM
transactions for new programs that include Debit, Credit and Prepaid Debit
accounts as described above assuming those programs conform to the technical,
regulatory and industry standards of E1G or are reasonably incorporated into the
scope of services offered by E1G. Any costs to obtain additional certifications,
technical capability or industry requirements may be passed to Customer if
applicable and appropriate.

 

1.Via Interchange and/or ACH, perform end of day settlement each day of all
Cardholder accounts, placing aggregate Cardholder funds into a CUSTOMER provided
Settlement Account at the Issuing Bank, and end of day settlement of all
affected merchant accounts, via downstream acquiring processors and banks, and
end of day settlement of CUSTOMER card use fees, placing fees due CUSTOMER, less
E1G transaction processing fees, into an ABA routing and bank account specified
by CUSTOMER.

 

1.Provide 24/7 secure web access by CUSTOMER for CUSTOMER’s Clients current and
historical transaction processing data in a E1G documented format.

 

1.Provide end of day transaction logs each day in a format usable by CUSTOMER.

 

·Provide accuracy of transaction processing and settlement services.

 

·Provide daily backups of CUSTOMER’s data and store backups in secure offsite
storage.

 

·Provide IVR functionality as required and 24x7 lost and stolen service.

 

·Manage disputes and chargebacks on behalf of Issuer.

 

·Manage clearing and settlement with BIN sponsor.

 

·Provide card services operations and support.

 

·Prices for Services Covered by This Agreement
See E1G Fee Schedule below.

 

III.Prices for Services Not Covered by This Agreement

 

For any services performed by E1G at CUSTOMER’s direction, which are neither set
forth in this Exhibit nor covered by a separate agreement, CUSTOMER shall pay
E1G for such services at E1G’s then current standard rates.

 

IV.Statement of Work (SOW)

 

(Note: If no SOW inserted here, SOW is not needed, and standard E1G Prepaid
Products features and capabilities apply.)

 

18

 

 

E1G FEE SCHEDULE

 

E1G Pricing

 

Note: All applicable regional network, national network and association fees and
charges including but not limited to: indirect processing, licensing, gateway
processing, chargeback, adjustment or other fees or charges relating to
participation in a particular network and/or association will be passed through
as incurred by E1G. The prices provided herein specifically exclude any
similarly named fees from the issuing bank, except as provided herein for
coverage of the banks transaction fees through an increase of the E1G monthly
maintenance fee and only if accepted by customer in lieu of maintaining a direct
billing relationship with bank by CUSTOMER.

 

CUSTOMER or CUSTOMER’S Client shall be responsible for all communication
infrastructures and costs of systems such as private lines, establishing VPN(s),
acquiring required equipment, software, permits, certificates, etc. between E1G
and CUSTOMER.

 

ALL PRICES SHOWN ARE USD:

 

[TABLES REFLECTING FEES FOR SERVICES TO BE PROVIDED HAVE BEEN EXCLUDED FROM THIS
EXHIBIT]

 

19

 

 

EXHIBIT B
DEFINITIONS

 

The following definitions apply to the terms set forth below when used in this
Agreement:

 

“Acquire” (and with the correlative meaning “Acquisition”) means to acquire,
directly or indirectly, an interest through purchase, exchange or other
acquisition of assets, stock or other equity interests, or to merge or
consolidate or any similar transaction.

 

“Active Card” is defined as a card that has performed a transaction <=30 days or
a non zero balance.

 

“Accounts” shall mean any Client of CUSTOMER.

 

20

 

 

“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, owns or Controls, is owned or Controlled by, or is under common
ownership or common Control with such Person.

 

“Agreement” shall mean this Service Agreement as amended from time to time
including any Exhibits attached hereto from time to time, if any.

 

“Association” shall mean a card organization such as VISA or MasterCard.

 

“BIN” means a Bank Identification number.

 

“Cardholder” means a Person, which has a Cardholder Account.

 

“Cardholder Account” means a Person that holds or may use one or more Prepaid
Products issued via the services provided herein.

 

“Cardholder Information” is defined by “Payment Card Industry” PCI DSS includes
Personal Account Number (or credit / debit card number), name on the card,
expiration date, and security code.

 

“Change of Control” shall mean a change in the direct or indirect ownership of a
majority of an Entity’s (including CUSTOMER and any Affiliate of CUSTOMER)
outstanding capital stock (or other form of ownership) or a majority of the
voting power in any election of directors.

 

“Client” means any client of CUSTOMER.

 

“Control” (and with the correlative meaning “Controlled”) means the power to
direct the management or affairs of an Entity and “ownership” means the
beneficial ownership of more than 50% of the equity securities of the Entity.

 

“CUSTOMER’s Accounts” means the Cardholder Accounts of CUSTOMER.

 

“CUSTOMER’s Proprietary Information” is defined in Section 10.1 of this
Agreement.

 

“Deconversion” means cooperation in migration of the Services to CUSTOMER or a
new processor on behalf of CUSTOMER and the transfer of information concerning
CUSTOMER’s accounts from the E1G System to CUSTOMER or a new processor pursuant
to E1G’s standard deconversion procedures upon expiration or following
termination of this Agreement.

 

“Development Agreement” is defined in Section 2.2(a).

 

“Dispute” is defined in Section 5.1 of this Agreement.

 

“Due Diligence” is defined as duty of each party to confirm each other’s
expectations and understandings, and to independently verify the abilities of
the other to fulfill the conditions and requirements of the agreement. Also
called reasonable diligence.

 

“Enhancements” is defined in Section 2.2 of this Agreement.

 

“Entity” means a corporation, partnership, sole proprietorship, joint venture,
or other form of organization.

 

“Implementation Fee” means upon execution of Services Agreement for each and
every one of CUSTOMER’s Clients or Accounts and/or for this Services Agreement.

 

“Indemnified Party” is defined in Exhibit C to this Agreement.

 

“Indemnifying Party” is defined in Exhibit C to this Agreement.

 

“Insolvency Event” occurs, with respect to any party, when such party:

 

21

 

 

(i) is dissolved, becomes insolvent, generally fails to pay or admits in writing
its inability generally to pay its debts as they become due;

 

(ii) makes a general assignment, arrangement or composition agreement with or
for the benefit of its creditors; or

 

(iii) files a petition in bankruptcy or institutes any action under federal or
state law for the relief of debtors or seeks or consents to the appointment of
an administrator, receiver, custodian, or similar official for the wind up of
its business (or has such a petition or action filed against it and such
petition action or appointment is not dismissed or stayed within thirty (30)
days).

 

“ICA” means Interbank Card Association and the unique four-digit number assigned
by MasterCard® to identify its members.

 

“Issuer” means an Entity that provides a Cardholder Account to a Cardholder.

 

“Issuing Bank” means the financial institution that approves and sponsors
CUSTOMER program prepaid card issuance into the specific Association and/or
Network.

 

“Issuing Processor” means the entity that performs the authorization of
transactions for the CUSTOMER program that has executed contract with processor
pursuant to which processor performs certain electronic funds transfer
processing services in support of prepaid cards

 

“Legal Requirements” is defined in Section 2.4 of this Agreement.

 

“MasterCard” means MasterCard International Incorporated or its successors or
assigns.

 

“Net Settlement Amount” means the net dollar amount for each business day of E1G
of all transactions processed for CUSTOMER for the day determined in accordance
with the applicable rules of Network, and the E1G Settlement Rules

 

“Network” means any electronic funds transfer network and/or debit card network
and/or ACH (Automated Clearinghouse) network currently supported by E1G through
which transactions are processed and switched by E1G and settled on behalf of
CUSTOMER; such as VISA, MasterCard, STAR, CIRRUS, ELECTRON, and/or MAESTRO.

 

“Network Agreement” means an agreement between a specific network (STAR, Master
Card, Visa, etc) and a client that the network will act as the gateway for
prepaid debit card transactions to and from merchants, financial institutions
and other networks.

 

“Original Term” is defined in Section 8.1 of this Agreement.

 

“Payment Card Industry” Compliance is defined as Payment card industry (PCI)
compliance is adherence to a set of specific security standards that were
developed to protect card information during and after a financial transaction.

 

“Person” means an individual, or an Entity.

 

“Prepaid Debit” means an Association marked card that is issued with a dollar
value that has been loaded to the card in one of several ways (i) the cardholder
may prepay the Issuer, so that transactions access the prepaid value; a person
other than the Cardholder (such as the Cardholder’s employer) may fund the value
that is then accessed by the Cardholder/employee; (ii) prepaid cards can serve
as rewards, gifts, or the delivery mechanism for regulated benefits, such as
medical savings and flexible spending accounts.

 

22

 

 

“Prepaid Product” means a card issued pursuant to a license from or agreement
with support, including without limitation, any “virtual” or stored value card
permitted under the Network rules and regulations in existence as of the date
hereof. This shall include any debit card program offered by CUSTOMER which is
processed through E1G and any “virtual” or stored value card program offered by
E1G. In addition, a “Prepaid Product” means a record (whether paper, plastic,
magnetic, electronic or otherwise) which is created to evidence the use of a
Prepaid Product as payment for goods, services, cash advances, cash withdrawals,
balance inquiries, transfers, payments or otherwise or for a credit or refund or
otherwise.

 

“Processing Fees” means all fees and charges incurred and for Services performed
at the prices set forth in Exhibit A to this Agreement as adjusted from time to
time by E1G consistent with this Agreement with the exception of Special Fees
and specifically excluding all charges for taxes and interest.

 

“Processing Year” is defined in Section 8.1 of this Agreement.

 

“Processing Year 1” is defined in Section 8.1 of this Agreement.

 

“Required Contracts” is defined in Section 2.5 of this Agreement.

 

“Reserves” is defined in Section 5.3 of this Agreement.

 

“SAFE” is defined as Secure Access for E-Commerce, the proprietary patented
technology enabling dynamic CVC / CVV2 for card-not-present transactions.

 

“Set-Up” means the act of a E1G employee entering specific card data parameters
into databases to support a new CUSTOMER program’s Cardholder transaction.

 

“Scheduled Start-up Date” is defined in Section 2.3(a) of this Agreement.

 

“Services” is defined in Section 2.1 of this Agreement.

 

“Settlement Account” means the account maintained by a bank for settlement of
all transactions initiated by use of a card or on behalf of a Cardholder.

 

“Special Fees” means the amounts payable by CUSTOMER on a pass-through or
reimbursement basis for services or goods provided by a third party, including
tariff line rates, WATS lines rates, data circuit charges and any other rates
charged to E1G by a communications common carrier, postage costs, courier costs
and costs of forms, and as may be set forth or described in Exhibit A to this
Agreement.

 

“Sponsor Bank” means a financial institution member of the Networks and any
successor financial institution member thereto reasonably acceptable to E1G,
which is the Issuer of the Prepaid Products to CUSTOMER’s Clients, and which
sponsors E1G and / or CUSTOMER in the Networks.

 

“Start-up” means the transfer of CUSTOMER’s data relating to CUSTOMER’s Prepaid
Product to the E1G System as described in the Start-up Plan and the commencement
of Services by E1G.

 

“Start-up Plan” means the written plan for accomplishing the Start-up as
prepared by E1G and CUSTOMER pursuant to Section 2.3 of this Agreement

 

“E1G Application Programming Interface” means the combination of computer
programs and communication links that provide transactions to be sent and
responded to directly between the host network and a client program network

 

“E1G’s Proprietary Information” is defined in Section 10.2 of this Agreement.

 

23

 

 

“E1G Settlement Rules” means the policies, rules and procedures adopted by E1G
from time to time and in effect from time to time to provide for the payment of
amounts due, it being understood that E1G shall make known to CUSTOMER in
advance all changes or modifications to such rules.

 

“E1G System” means the computer equipment, computer software and related
equipment and documentation used at any time and from time to time by E1G to
provide the Services.

 

“Term” means the Original Term together with any other extension of this
Agreement.

 

“Total Annual Processing Fees” is defined in Section 4.4 of this Agreement

 

EXHIBIT C
INDEMNIFICATION

 

CUSTOMER’s Indemnification. CUSTOMER shall indemnify and hold harmless E1G and
its directors, officers, employees, agents and affiliates from and against any
and all third party claims, liabilities, losses, damages, disputes, offsets, or
counterclaims, including without limitation any fines and penalties from any
Association, (including reasonable attorney fees, expert witness fees, expenses
and costs of settlement) arising out of or with respect to this Agreement, to
the extent that the claims, liabilities, losses, damages, disputes, offsets, or
counterclaims are caused by, relate to or arise out of (a) the breach by
CUSTOMER of any of its duties or obligations under this Agreement or (b) a claim
or action against E1G for any actual or alleged infringement of any patent,
copyright, trade secret or other proprietary rights of any person in connection
with the development of software or systems to support an enhancement requested
by CUSTOMER using designs or specifications provided by CUSTOMER or in
connection with the production by E1G of cards or other items for CUSTOMER using
artwork, designs or concepts provided by CUSTOMER or (c) any action by any
Federal or state agency, authority or regulatory body involving CUSTOMER, or (d)
any claim by any party for funds owed by CUSTOMER, and (e) fraud, illegal or
unauthorized activities of the CUSTOMER and/or its Clients. CUSTOMER
acknowledges liability for the actions, or failure to act of its employees,
representatives, contractors, subcontractors, Clients or agents.

 

CUSTOMER shall not have any obligation to indemnify E1G against any claim,
liability, loss or damage E1G or its directors, officers, employees, agents or
affiliates may suffer arising solely out of E1G’s negligent performance or
willful misconduct by E1G in the performance and/or provision of any of the
services provided under this Agreement.

 

CUSTOMER shall obtain and carry in full force and effect commercial general
liability insurance, including product liability, professional liability, and
errors and omissions insurance. Such insurance (i) shall be issued by an insurer
licensed to practice in the U.S. or an insurer pre-approved by E1G, such
approval not to be unreasonably withheld or delayed; (ii) shall list E1G as a
named insured thereunder; (iii) shall require thirty (30) days written notice to
be give to E1G prior to any cancellation or material change thereof. The limits
of such insurance shall not be less than $2,000,000 per incident and $5,000,000
in annual aggregate. On the Effective Date and on each anniversary of the
Effective Date during the Original Term and any subsequent term of this
Agreement, CUSTOMER shall deliver a current and updated certificate of insurance
to E1G.

 

24

 

 

E1G’s Indemnification. E1G shall indemnify CUSTOMER and its directors, officers,
employees and agents from and against any and all third party claims,
liabilities, losses or damages (including reasonable attorney fees, expert
witness fees, expenses and costs of settlement) arising out of or with respect
to this Agreement to the extent that the claim, liability, loss or damage is
caused by, relates to or arises out of (a) the breach by E1G of any of its
duties or obligations under this Agreement or (b) a claim or action against
CUSTOMER for actual or alleged infringement of any patent, copyright trade
secret or other proprietary rights of any person by the E1G System or any part
thereof, except to the extent such claim is caused by (i) CUSTOMER’s failure to
use the E1G System as permitted under this Agreement, (ii) CUSTOMER’s use of the
E1G System in combination with other software or systems not expressly
authorized by E1G, or (iii) the development of software by E1G to support an
enhancement requested by CUSTOMER using designs or specifications provided by
CUSTOMER or the production by E1G of cards or other items for CUSTOMER using
artwork, designs or concepts provided by CUSTOMER. The provisions of this
paragraph shall not be applicable in the case of such liability, claim, demand
or dispute that arises out of negligence or willful misconduct of CUSTOMER,
their assigns or their respective agents or employees. Notwithstanding the
foregoing, or anything to the contrary herein, if in the opinion of E1G the
software is or may become the subject of any claim of infringement, or in the
event of any adjudication that the software or any part thereof infringes any
patent, copyright, trademark, or trade secret of any third party, CUSTOMER
hereby agrees to permit, and E1G shall do one of the following (solely in E1G’s
discretion with respect to items (a), (b), and (c)): (a) procure the right to
use the software or the affected parts thereof with no cost to CUSTOMER, (b)
replace the software or the affected part with other suitable software without
diminishing the functionality of the software and in a way that continues to be
compatible with CUSTOMER’s reasonable requirements, (c) modify the software or
the affected part to make it non-infringing without diminishing the
functionality of the software and in a way that continues to be compatible with
CUSTOMER’s requirements; or (d) if (a), (b), or (c) is not reasonably possible,
refund to CUSTOMER that portion of the fees paid hereunder which represents the
fair market value at the time of such refund of the affected portion of the
software. Notwithstanding the foregoing, and unless E1G has given CUSTOMER
consent for any of (i) through (iv) below, E1G shall have no liability or
obligation to CUSTOMER under this section with respect to any patent, copyright,
trademark, or trade secret infringement claim resulting from (i) modifications
to the software made by a party other than E1G unless done so under the
direction of E1G, (ii) specifications provided by CUSTOMER unless approved by
E1G, (iii) the use of the software in or as part of a combination with any
hardware or software not furnished or approved by E1G or identified for use with
the software in the published specifications, or (iv) the use of the software
for any purpose not permitted by this Agreement or consistent with the
specifications for the software. E1G will agree to indemnify CUSTOMER against
all fraudulent and qualified Card-Not-Present transactions where SAFE was used
up to $10,000 per year.

 

25

 

 

Notification. In the event a claim, suit or proceeding by a third party for
which indemnification may be available under this Agreement is made or filed
against any Person (the “Indemnified Party”), the Indemnified Party shall
promptly notify the other party (the “Indemnifying Party”) in writing of the
claim, suitor proceeding. The Indemnifying Party, within thirty (30) days, or
such shorter period as is required to avoid any prejudice in the claim, suit or
proceeding, after the notice, may elect to defend, compromise, or settle the
third party claim, suit or proceeding at its expense. In any third-party claim,
suit or proceeding which the Indemnifying Party has elected to defend,
compromise or settle, the Indemnifying Party shall not after the election be
responsible for the expenses, including counsel fees, of the Indemnified Party
but the Indemnified Party may participate therein and retain counsel at its own
expense. In any third party claim, suit or proceeding the defense of which the
Indemnifying Party shall have assumed, the Indemnified Party will not consent to
the entry of any judgment or enter into any settlement with respect to the
matter without the consent of the Indemnifying Party and the Indemnifying Party
will not consent to the entry of any judgment or enter into any settlement
affecting the Indemnified Party to the extent that the judgment or settlement
involves more than the payment of money without the written consent of the
Indemnified Party. The Indemnified Party shall provide to the Indemnifying Party
all information, assistance and authority reasonably requested in order to
evaluate any third party claim, suit or proceeding and effect any defense,
compromise or settlement.

 

Claims Period. Any claim for indemnification under this Agreement must be made
prior to the earlier of:

 

●One year after the Person claiming indemnification becomes aware of the event
for which indemnification is claimed, or

 

●One year after the earlier of the termination of this Agreement or the
expiration of the Term.

 

Exhibit D
INDIVIDUALS FOR DISPUTE RESOLUTION

 

In the event of a dispute between the parties as stated in Section 5.1 of this
Agreement, the issue will first be escalated to the following individuals
identified below:

 

E1G:

Bryan Kenyon

COO

1800 E. Century Park

Suite 600

Century City, CA 90067

 

CUSTOMER: Monetiva, Inc.

Pierre Sawaya

CEO

5000 Birch Street, Suite 3000

Newport Beach, CA 92660

 

26

 

 

Exhibit E
Service Level Agreement

 

Descriptions of Processing and IT Services

 

General:

 

E1G shall provide the Services as set out in this Exhibit and shall do so in
accordance with Service Levels outlined below. For the avoidance of a doubt, if
the Services or any part of it is not subject to Service Levels, it shall adhere
to then best industry practices.

 

Back Office Services

 

Financial Loading

 

CUSTOMER will be granted access to E1G’s Bank Management System and Merchant
Management System in order to facilitate card loading.

 

New Card Orders

 

Processing of new card orders received from CUSTOMER and transmission of
embossing file data to card manufacturer

 

Replacement Cards Orders

 

CUSTOMER to manage sending replacement cards to customers, who have lost their
card, had their card stolen or have a damaged card and advise E1 via email and
or E1 MMS.

 

Card to Card transfers

 

All replacement cards require the balance of the old card to be transferred to
the new card; this will be performed using systems and tools provided by E1.

 

Batch file reporting

 

All batch files processed by E1 using the i24Xchange system to produce reports
that indicate if the files have been accepted/validated for processing or been
rejected.

 

Processing Services

 

Description of Services: using E1 platform shall:

 

1.Given a customer order quantity, create a range of Prepaid Debit accounts,
using BIN numbers provided to E1 by customer’s Issuing Bank and produce and
deliver plastic card production tape media, including PIN generation, for the
range of created Prepaid Debit accounts.

 

2.Upon the first loading of value to a Prepaid Debit Account created as set out
in clause 1 above: a. Create and activate an Account on E1’s system; and

 

3.Process, as the Issuing Processor, all cardholder POS and ATM transactions for
Prepaid Debit accounts as received via payment networks (Visa, MasterCard, STAR,
JCB, etc.) including the loading or transfer of value to cardholder accounts via
merchant transactions from standard E1 Application Programming Interface.

 

4.Via Interchange, receive and process payment network (Visa, MasterCard, STAR,
JCB, etc.) Settlement files. Based on receipt and processing of the files then
advise CUSTOMER of the settlement values.

 

5.Provide 24/7 secure web accesses to CUSTOMER for customer’s clients current
and historical transaction processing data.

 

27

 

 

6.Provide end of day transaction logs including Daily Activity Files, Cardholder
Data Files, and Account Balance Files, each day in a format usable by CUSTOMER.

 

7.Provide accuracy of transaction processing and settlement services.

 

8.Provide daily backups of customer’s data and store backups in secure offsite
storage.

 

9.Real-time data feeds are an optional method of receiving transactional data.
Real-time feeds required the CUSTOMER to have on hand a SQL server to which E1
can connect as client to deliver transactions as they occur. Real-time feeds
fall under the System recovery portion of the Service Level section below.

 

Other Services

 

Trouble Tickets

 

CUSTOMER can submit trouble tickets at any time to the email listed under
incidents and issues below. Response times based on Incident Management levels.

 

Enhancement Request

 

CUSTOMER may submit enhancement requests at any time. Should clarification be
required E1 client services will contact CUSTOMER for clarification. Once we
have a clarified enhancement request the request will be submitted to the
technology committee for review and pricing. Quote for the enhancement request
will be returned within 10 business days (excluding freeze periods).

 

Constraints on Availability - Systems are scheduled for maintenance every week,
generally occurring on Monday or Wednesday. The schedule can vary depending on
the system. The timing of planned maintenance windows is between 9 p.m. – 11
p.m. ET. Email notifications for change outages are sent weekly.

 

Emergency Maintenance Windows - If system emergency maintenance is required, it
is scheduled immediately or for the following morning. As with scheduled
maintenance windows, Customer notification will be provided.

 

External Vendor Maintenance Windows - Alternate periods may be reserved for
vendor maintenance that are outside the General Scheduled and/or Emergency
Maintenance Window. Customer notification will be provided, and all efforts will
be made to limit downtime.

 

28

 

 

Service Levels

 

IT SERVICES   SERVICE LEVEL ● Processing, MMS, BMS, CHP Website, IVR systems,
i24Exchange reporting  

Servicing capability are available 24 hours per day, 7-days a week, excluding
planned outages. Planned outages will not exceed 3 hours per quarter.

 

E1G electronic authorization system will be available 99.5% of the total minutes
in a calendar month, excluding periods when Customers, third party networks,
associations or communications carriers experience outages, and scheduled
maintenance time; provided, that with respect to scheduled maintenance time, E1G
will give Customers at least two (2) days advance written notice, or as much
notice as practicable, of the scheduled maintenance time and the length and
timing of the scheduled maintenance time is commercially reasonable.

 

Processing/AUTH service availability will be captured and reported once a month.

 

The SLA target shall be 99.5% based on the number of hours uptime as a % of
total operational hours per day over a calendar month (measured in aggregate
over the period of a calendar month) for each system component supporting the
service.

 

In the event of a system outage Customer will be notified within 1 hour of the
system outage occurring.

 

IVR up time subject to communications links controlled by CUSTOMER.

     

2. Incident Management

Logging, notification, escalation and resolution IT system faults affecting the
Service.

 

Online systems will be monitored real-time and any system incidents will be
logged on with the Customer. Incidents raised by Technical Support agents will
be logged immediately.

 

All incidents will be resolved as follows:

 

CRITICAL – total loss of authorization or front-end customer-facing service or
security breach. Response within 15 minutes; recovery as soon as possible.

 

MAJOR – major impact on customer facing service where authorization or front-end
systems are available but may not be running in optimal state. Response within 1
hour; recovery as soon as possible.

 

NON-MAJOR – no direct impact to cardholders. Response within 3 hours; recovery
within 5 working days.

 

NO IMPACT – no immediate impact to Customer or cardholder but requires
resolution. Response within 1 working day, resolved in next release.

 

All measures will be from the time the incident was notified until resolved.

 

All incidents will be notified to the Customer together with full details of the
nature of the incident, its impact on service and planned actions/ to resolve.
Updates will be issued from time to time until the incident is resolved.

 

29

 

 

    

A post-incident report will be issued to the Customer within 5 days of any
CRITICAL or MAJOR incident. This report will provide full details of the
incident, corrective action taken and planned preventive actions to prevent its
recurrence.

 

Prioritization of Services

In general, the following priorities will be assigned for production support
items:

Priority 1 – Outages and problem events that have a critical impact

Priority 2 – Outages and problem events that have a major impact

Priority 3 – All other problem events

Priority 4 – Customer service and informational requests (for services in
production)

 

Responsiveness to Reported Problems - For Priority 1 (CRITICAL) problems
reported, E1 will acknowledge the event of the problem within 15 minutes of
opening a problem ticket (24x7), 99% of the time each month. Resolution of the
problem as quickly as possible. If such problem is reported outside normal
business hours, this status feedback may be provided via email notification or
telephone.

 

For Priority 2 (MAJOR) problems reported, E1 will acknowledge the event of the
problem within 1 hour of opening a problem ticket (24x7), 99% of the time each
month. If such problem is reported outside normal business hours, this status
feedback may be provided via email notification or telephone.

 

For Priority 3 & 4 (NON-MAJOR & NO IMPACT) issues, E1 will acknowledge the
problem and provide feedback on the status of the request within 8 hours during
normal business hours, 99% of the time each month. This 8-hour response window
may span multiple calendar days depending upon the time of day this type of
request is originally reported. This status feedback may be provided via email
notification or telephone.

 

Incident Management

E1 Data Center Operations Group will respond, by either telephone or email to
Incidents reported to critical@endlessoneglobal.com or through the hotline
numbers according to the below table.

 

30

 

 

   

Escalation Procedure

STEP 1: Call the E1 Hotline Help Desk at......... or email to
critical@endlessoneglobal.com. Identify yourself and your company. Provide any
pertinent information that may assist the Data Center in resolving the incident.
Ensure that you are given a problem / trouble record number for your reference.

 

STEP 2: If after THIRTY minutes you are not satisfied with the progress, request
escalation to the Director of IT Operations. Please use the telephone number
provided above and refer to the problem / trouble record number when escalating.

 

STEP 3: If after SIXTY minutes you are not satisfied with the progress, request
escalation to Client Services. If after hours, please have the Director of IT
Operations in STEP 2 page the Director of Client Services.

 

STEP 4: If after TWO HOURS you are not satisfied with the progress, request
escalation to the Vice President of Business Development. If after hours, please
have the Director of IT Operations in STEP 2 page the VP of Business
Development.

 

STEP 5: If after THREE HOURS you are not satisfied with the progress, request
escalation to the President of E1G.

 

Problem Management

 

E1 has a staff of professional Data Center operations and network specialists in
E1’s Network Control Center (NCC). These individuals provide 24x7, multi-tiered,
proactive monitoring and support for the switches and networks. Customers are
notified immediately as soon as an issue with connectivity is detected.

 

For authorization switches, E1 developed proprietary tools are used to provide
real-time and historical transaction statistical data, predefined threshold
alerts, and connectivity status. As predefined thresholds are reached, or
hardware or software failures are detected, audible and visual alerts are
generated.

 

There is a dedicated team within E1 whose primary responsibility is to ensure
adequate hardware and software upgrades are made. They use information to
measure trends; forecast needs based on growth within our current customer base
and new business, and identify additional resources that may be required to
support new services. Business plans are evaluated weekly to determine if
business assumptions remain valid or adjustments are needed.

 

It is imperative that processing be available 24 hours a day, seven days a week.
In the event of a network outage, E1’s backbone network capabilities enable
authorization traffic to be rerouted through an alternate route and through an
alternate carrier until recovery is completed on the failing line. E1’s back-up
and recovery procedures are designed to minimize system failures, and to ensure
the availability and reliability of the processing platforms.

 

31

 

  

   

Change Management

 

In the event that E1 needs to schedule system maintenance, all changes to the
Systems and Network production environment are recorded, reviewed and approved
by Change Management, Technical Management and the applicable Business areas.

 

In the event of a planned outage, i.e. system releases, customers are notified
in advance, via the outage notification process. The purpose of this
communication is to advise customers what steps will be taken to facilitate the
changes, the expected impact (if any), steps to minimize or eliminate impact and
the expected duration of the change. Unplanned or ‘emergency’ events are
communicated on an as needed basis and/or when possible, although the lead-time
may/will be less than that of planned events.

 

Low Impact changes, i.e., Severity 3 and 4 are repeatable, routine, day-to-day
activities, and those that are easily backed out with little or no impact are
allowed to flow quickly through the change process after review and approval.

 

High Impact changes, i.e., Severity 1 and 2 are more complex in nature requiring
a production outage such as System Hardware, Software, and/or Network changes
are reviewed for approval with the change submitter by a Change Review Team
during scheduled Change Management meetings. Once approved, these are
implemented on a case-by-case basis, insuring there is no service interruption.
During pre-defined peak periods, executive management approval is also required.

 

Security Standard & Policies

 

E1 will adhere to all applicable Payment Card Industry (PCI) Security Standards,
and will participate in any required exercises to ensure compliance; including
security vulnerability scans of ports and networks.

 

Business Continuity & Disaster Recovery

 

This SLA is supported by a Disaster Recovery / Business Continuity Plan as
specified in E1’s document entitled “DR/BCP Program - Executive Overview,” which
shall be made available to the customers upon request.

 

Reports

 

Periodic reports may be provided by E1, as requested by the Customer, to
demonstrate compliance with the requirements of this SLA.

 

32

 

  

   

Service Level Reviews

 

Service level reviews will be conducted on a quarterly basis. Client Services
Management will facilitate Service Level Reviews.

 

The SLA will require review under any of the following conditions:

 

1) Whenever there is a significant and/or sustained change requested of E1

 

2) Whenever there is a significant and/or sustained outage to the SLA

 

3) Whenever an E1 organizational change results in a change of responsibility
for supporting the contracted services

 

Notwithstanding the fact that E1 and the Customer have agreed on Standards which
reflect the mutual understanding of the parties regarding service level
expectations and available technology, it is understood and agreed that over
time, changes to the industry and available technology may occur. To that end,
the Standards as expressed herein may be changed or amended from time to time as
mutually agreed between E1 and Customer.

 

Any liabilities or remedies under this SLA shall be controlled by the Master
Contract Agreement.

 

33

 

  

3. System Recovery Backup, recovery processes and systems to cater for critical
IT system component failures as well as complete loss of primary data centre.  

● A “Disaster” is any unplanned event or condition that renders E1 unable to use
a Location for its intended computer processing and related purposes. Where any
system component defined as critical fails, backup and recovery procedures will
commence. Where normal service cannot be recovered within 24 hours, agreed
business contingency planning procedures will be invoked:

 

● Where the outage affects the account handling/processing systems hosted by E1,
agreed business contingency planning procedures will be invoked to restore
normal service within a reasonable timeframe.

 

● Where the outage affects the web services, agreed business contingency
planning procedures will be invoked to restore normal service within 7 days.

 

● Where the outage affects the call center, agreed business contingency planning
procedures will be invoked to restore normal service within a reasonable time
frame. Full customer impact of any disaster and proposed recovery actions will
be communicated to the Customer and the decision to invoke recovery/contingency
actions will be agreed by both parties within 24 hours of the incident.

 

● SLAs will be suspended when business contingency planning procedures are
invoked and will be reinstated when normal service is restored at the primary or
secondary site(s).

 

● No additional costs should be incurred by the Customer as a result of business
contingency planning procedures being invoked.

 

● E1G to produce a consolidated business continuity and disaster recovery plan
covering all of the critical systems required to support the Customer within 30
days from the signature date of this Agreement. This should be reviewed and
agreed by the Customer.

 

E) Breach to SLA

 

E1G shall ensure that the Services meet or exceed the Service Levels as set out
in this Service Level Agreement at all times from the commencement date of this
Agreement.

 

If there is a breach in any Service Level, E1 shall

 

  ● Notify Customer immediately of the breach;

 

  ● Deploy all additional resources and take all remedial action that is
necessary to rectify or to prevent the breach from recurring.

 

Both Parties agree will endeavor to meet the above SLA. In the event that there
are repeated breaches of SLAs by E1, E1 agrees to introduce penalties to
safeguard Customers right to quality of service.

 

E) Freeze Periods

 

E1G shall notify CUSTOMER of specific freeze periods annually. These freeze
periods typically begin the first full work week of December and run through the
holidays until the first Monday in January following New Year’s Day.

 

F) Force Majeure, Notice of Delay, and No Penalties for Delay: E1 shall not be
responsible for delay resulting from its failure to perform if neither the fault
nor the negligence of its vendors or its employees contributed to the delay and
the delay is due directly to acts of God, wars, acts of public enemies, strikes,
fires, floods, or other similar cause wholly beyond E1’s control, or for any of
the foregoing that affect subcontractors or suppliers if no alternate source of
supply is available to E1.

 

 

34



 

